Judge Greene
dissenting.
The majority correctly notes the well-established principle of statutory construction that when a statute is clear and unambiguous, “ ‘there is no room for judicial construction,’ and the statute must be given effect in accordance with its plain and definite meaning.” Avco Financial Services v. Isbell, 67 N.C. App. 341, 343, 312 S.E.2d 707, 708 (1984) (quoting Williams v. Williams, 299 N.C. 174, 180, 261 S.E.2d 849, 854 (1980)). Unlike the majority, however, I believe that the statutory provisions relevant to this case are unambiguous. The Machinery Act’s priority rules are plainly “[s]ubject to the provisions of the Revenue Act prescribing the priority of the lien for State taxes . . . .” N.C.G.S. § 105-356(a)(1) (1997). While the Revenue Act states that it does not apply “when another Article of this Chapter contains contrary provisions with respect to a lien for a tax levied in that Article . . . ,” N.C.G.S. § 105-241(d) (1997), the Machinery Act does not contain contrary provisions because of the “subject to” language contained therein. By plainly subjecting the otherwise contrary provisions of the Machinery Act to the provisions of the Revenue Act, the legislature leaves no room for the majority’s judicial construction. *483The Revenue Act therefore provides the priority rules as between state and local taxes. Under the straightforward language of the Revenue Act, state tax liens are deemed superior to local ad valorem tax liens when they are docketed in the office of the county clerk of court prior to the date the ad valorem tax liens are perfected by operation of law.
The majority notes, and I acknowledge, that this Court has previously held that county ad valorem tax liens have priority over state tax liens, even when the state tax lien is docketed in advance of the county lien. County of Lenoir v. Moore, 114 N.C. App. 110, 441 S.E.2d 589 (1994), aff’d by an equally divided Court, 340 N.C. 104, 455 S.E.2d 158 (1995). The Moore opinion, however, was affirmed by our Supreme Court “without precedential value” and accordingly we must resolve the issue “without regard” to Moore. Elliot v. N. C. Dept. of Human Resources, 115 N.C. App. 613, 620, 446 S.E.2d 809, 813-14 (1994), aff’d per curiam, 341 N.C. 191, 459 S.E.2d 273 (1995). In any event, the language of the statute at issue in this case is different from the language contained in the statute controlling the resolution of the issue presented in Moore, in that the legislature has amended the Revenue Act and has deleted some of the language relied on by the Moore majority.
In this case, the State docketed a Certificate of Tax Liability in the Carteret County Clerk of Superior Court’s office on 7 December 1993. The County ad valorem tax liens, which arose by operation of law on 1 January 1994 and 1 January 1995, were therefore inferior to the properly docketed state lien. Accordingly, I would reverse both the trial court’s grant of summary judgment for the County and the trial court’s denial of summary judgment for the State, and remand for entry of summary judgment for the State.